DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ROOSEVELT MONDESIR,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2219

                          [November 9, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura S. Johnson,
Judge; L.T. Case No. 2012CF006456A.

  Roosevelt Mondesir, Blountstown, pro se.

  No appearance required by appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.